DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
Claims 1, 2, 4-7, 9, and 10 are pending.  Claims 1, 2, 4-7, 9, and 10 are allowed.  This is a Notice of Allowance after the amendment, arguments, and Request for Continued Examination dated 4/4/2021.
Allowable Subject Matter
Claims 1, 2, 4-7, 9, and 10 are allowed.
The following is an examiner’s statement of reasons for allowance:  Independent claims 1 and 6 contain allowable subject matter.  None of the prior art of record teaches or suggests the claimed invention.  Specifically not found in the prior art of record are the limitations of determining a filling level of fuel in a fuel tank wherein an air pump is connected to an accumulator with two valves to isolate the system, wherein a control unit is programmed to open one valve to pressurize the system at a predefined rotational speed for every determination of filling level.  This is important to accurately define the boundary conditions of the system for reproducible and error-free determination of the system filling level.  The closest prior art of record, WEIGL et al. (US Pub. 2016/0167510) has been discussed in the previous Office Action.  This is the Applicant’s prior work and has the same accumulator, pump, and valves.  However, WEIGL teaches adjusting the rotational speed of the pump in order to determine the change in pressure of the system.
Claims 2, 4, and 5 are allowed due to their dependence on claim 1.
Claims 7, 9, and 10 are allowed due to their dependence on claim 6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J KOLB whose telephone number is (571)270-7601.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571 272 2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/NATHANIEL J KOLB/Examiner, Art Unit 2856